Mr. Justice Carter, dissenting: I do not agree with the conclusion reached in the foregoing opinion. Had the prosecution been for rape, it is clear that the testimony as to the complaint made by the girl, Florence, to her mother would have been admissible. Under other properly admitted evidence the facts here are not dissimilar from those involved in rape, and this is likely to be the case in a large number of prosecutions involving indecent liberties with children. The restriction of such testimony to cases of rape has, it seems to me, no logical or other basis. In fact, the tender age of the child gives a more proper basis for the admission of such testimony in cases of this character. People v. Scattura, 238 Ill. 313, is clearly distinguishable from this case because there the father gave in detail the circumstances of the crime as related by his daughter, such statements by the daughter being made some hours after the first opportunity for her to disclose the occurrence and after much questioning. The mother’s testimony in this case as to the fact of complaint by her daughter was properly admitted. Failure to make prompt complaint should, in rape cases, be given such weight in favor of the accused as the circumstances will warrant. (People v. Luzow, 240 Ill. 612.) The same rule should apply in cases of this character. The fact of complaint should be equally admissible in cases of this character. (Gardner v. Kellogg, 23 Minn. 463.) This court said in the case of People v. Scattura, supra, on page 316: “It is an arbitrary rule which permits the corroboration of the prosecutrix by her own complaint of the assault upon her.” I agree fully with this statement in that case as to the rule being usually arbitrary, but well-considered authorities for many years have held that the character of an injury may be explained by exclamations of pain and terror at the time the injury is received, such declarations and explanations being part of the res gestee. (1 Wharton on Evidence,— 3d ed. — sec. 268.) In England it appears from the authorities that the evidential use of outcries and exclamations came to us in the seventeenth century as a traditional relic of the old law of hue and cry. Not only in such cases, but in all charges of violence, the accuser must show, to sustain his charge, that he made hue and cry, alarming the neighborhood, freshly from the occurrence. This practice does not seem to have been seriously questioned until towards the end of the seventeenth century. Then in the Brazier case, 1 East’s P. C. 443, a child of five years, after the rape, made statements to the mother on reaching home and on the next day identified the prisoner, and the court finally ruled that the evidence, because the child was so young and was not sworn, was not admissible; and this laid the foundation for a subsequent course of rulings in England by which it was settled that the details of the woman’s statement could not be -received,- — i. e., that the statement' could not be used testimonially and as a hearsay exception. The settlement was reached only through a series of nisi prius rulings, and the matter may be said to have remained long in doubt. The doubt apparently came chiefly from a failure to appreciate clearly why the courts should be willing to receive the fact of the complaint but should reject the details stated, and Regina v. Walker, 2 Moo. & Rob. 212, finally settled the question by stating: “The sense of the thing certainly is that the jury should in the first instance know the nature of the complaint made by the prosecutrix and all that she then said, but for reasons which I never could understand, the usage has obtained that the prosecutrix’s counsel should only inquire, generally, whether a complaint was made by the prosecutrix of the prisoner’s conduct towards her, leaving the counsel of the latter to bring before the jury the particulars of that complaint by cross-examination.” (See 3 Wigmore on Evidence, — 1904 ed.— par. 1760.) This doctrine seems to have received the approval of other courts since then, in Baccio v. People, 41 N. Y. 265, and in Gardner v. Kellogg, supra. Moreover, even if it were error to admit this evidence in this case,-the jury could not reasonably have reached any other verdict than that which they did reach, (People v. Montgomery, 271 Ill. 580,) and therefore this judgment should not be reversed.